 


 HR 3210 ENR: Pay Our Military Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Thirteenth Congress of the United States of America At the First SessionBegun and held at the City of Washington on Thursday, the third day of January, two thousand and thirteen 
H. R. 3210 
 
AN ACT 
Making continuing appropriations for military pay in the event of a Government shutdown. 
 
 
1.Short titleThis Act may be cited as the Pay Our Military Act.  
2.Continuing appropriations for members of the Armed Forces 
(a)In generalThere are hereby appropriated for fiscal year 2014, out of any money in the Treasury not otherwise appropriated, for any period during which interim or full-year appropriations for fiscal year 2014 are not in effect— 
(1)such sums as are necessary to provide pay and allowances to members of the Armed Forces (as defined in section 101(a)(4) of title 10, United States Code), including reserve components thereof, who perform active service during such period; 
(2)such sums as are necessary to provide pay and allowances to the civilian personnel of the Department of Defense (and the Department of Homeland Security in the case of the Coast Guard) whom the Secretary concerned determines are providing support to members of the Armed Forces described in paragraph (1); and 
(3)such sums as are necessary to provide pay and allowances to contractors of the Department of Defense (and the Department of Homeland Security in the case of the Coast Guard) whom the Secretary concerned determines are providing support to members of the Armed Forces described in paragraph (1). 
(b)Secretary concerned definedIn this section, the term Secretary concerned means—  
(1)the Secretary of Defense with respect to matters concerning the Department of Defense; and 
(2)the Secretary of Homeland Security with respect to matters concerning the Coast Guard. 
3.TerminationAppropriations and funds made available and authority granted pursuant to this Act shall be available until whichever of the following first occurs: (1) the enactment into law of an appropriation (including a continuing appropriation) for any purpose for which amounts are made available in section 2; (2) the enactment into law of the applicable regular or continuing appropriations resolution or other Act without any appropriation for such purpose; or (3) January 1, 2015. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
